Judge Guffy
delivered the following dissenting opinion*
The principal question involved in these flv-^ appeals is the power of the council of Louisville to- regulate or change the salary or compensation of the officers named. The majority opinion of the court holds that the apuellees are included within the provision of section 161 of the Constitu*606tion, which is as follows: “The compensation of any city, county, town or municipal officer shall not be changed after his election or appointment, or during his term of office; nor shall the term of any such officer be extended beyond the period for which he may have been elected or appointed.” We can not assent to that conclusion.
Section, 160 of the Constitution creates the offices of mayor, or chief executive, police judge and members of the legislative boards or councils, fixes their terms of office and the manner of their selection. It seems to us that section 161, supra, only refers to the officers named in the preceding section, and to such other officers as are named in other sections of the Constitution.
Various offices were created by the Constitution, and we think that, upon reason as well asauthority,when that instrument speaks of officers, it means only those theretofore named. The fact that section 161 follows section 160. which authorized the legislature to create other offices, does not at all sustain the contention of appellees, for it will be observed that section 161 mentions county officers and no mention is made of county officers in section 160, but in other parts of the Constitution county officers, were created, and the manifest object and purpose of section 161 was to protect as well as to provide against the undue influence of such officers.
It is true that section 160 authorizes- the legislature to provide for the election or appointment of other officers, and when such officers are elected by the voters of a town or city their term shall be four years. No limit is fixed to the term if the officer be appointed. Hence if section 161 includes officers not named in the Constitution an officer might be appointed for a term of ten years at a fixed salary, which must continue during ten years, although the duties of the officer might become merely nominal.
*607The majority opinion in these cases holds that the reason for the insertion of section 161 was twofold, vi:; • To make the officer secure in his compensation and free him from danger of injustice from an unfriendly power that was authorized to fix salaries and fees, and also to prevent the officers from- procuring an increase of compensation by urn ■due influence.
We heartily assent to that view, and we think that it sustains our views as to the true meaning of section 161. We can readily see that the mayor, police judge and legislative authorities of towns should be restrained as provided in the section supra. The police judge, being a judicial officer, ought to be free and independent of the other lepartments, and the same may be truly said of the mayor and legislative authorities. But is it possible that the framers of our organic law intended that the salary or fees of the thousand^ of subordinate officers of cities, towns and counties should be beyond the power of change during their term ? We think not. There can be no reason for such intent, but upon the contrary there are many reasons which demand that such officers should be somewhat dependent upon higher authority. Such dependence would be likely to insure a faithful and efficient discharge of their duties. We know that a subordinate officer may be inefficient and negligent, yet not be liable to impeachment and removal, and it seems from the opinion of the majority of the court in the case of Todd v. Tilford that but few, if any, of the municipal officers can. be removed in any other way.
It is the well-settled rule of law that the power that creates an office can abolish the same at any time, and thus leave the incumbent without either employment or compensation. And yet if the majority opinion is correct we have this *608strange condition of affairs, viz.: A large number of officers whose compensation can not be increased or diminished during their terms, but the office can be abolished and the incumbent left without office or compensation. Surely the framers of the Constitution did not intend any such thing.
Our interpretation of section 161 is in harmony with the manifest intent of the provisions, while the attempt to extend its provisions to officers not named in the Constitution involves inconsistencies if not absurdities.
Section 107 of the Constitution provides “that the General Assembly may provide for the election or appointment for a term' not exceeding four years of such other county or district, ministerial and executive officers as may, from time to time, be necessary.”
Section 235 provides: “The salaries of public officers shall not be changed during the terms for which they were elected.”
If the majority opinion is to be the rule of law, then all the subordinate officers appointed or created by virtue of section 107 come within the provision of section 161, and their compensation can not be changed during their terms, whether it be a fixed salary or fees or per diem. Such a construction is unreasonable and not in accord with business principles. Subordinate offices may for one year require about all the time of the incumbent, but the next year the duties might not require one-fourth of his time, and yet there could be no reduction of compensation under the majority opinion, and the only relief, if any, to the public would be the entire abolition of the office, although the incumbent might be glad to hold it at a reduced salary.
It is fair to assume that such, to some extent, was the case in regard to the appellees, especially Nevin and Wilson. The *609legislature evidently had an idea that $2,500 per annum was probably fair compensation, hence required that they should have that much. The incumbents accepted the offices and could not have known that they would get more.
A short time afterwards the council reached the conclusion that the compensation should be $3,000 per annum, and the then mayor (Tyler) approved the ordinance. After the incumbents had been in office perhaps a year or more the council fixed the compensation at $2,500, and the ordinance was approved by the same Mayor Tyler. In our opinion each ordinance was and is valid because these officers are not embraced by section 161, but if they are embraced by the section supra then their compensation was fixed at $2,500 at the time they were appointed and qualified, and could not be raised to $3,000. The act provided that the compensation ,should not be less than $2,500, and the most that can be claimed is that the legislature authorized the council to raise their compensation, which it failed to do for a month or two after the qualification of the appellees, Nevin and Wilson.
Suppose the act of the assembly had provided that the salary should be $2,500, but the same might be increased by the council, would anyone contend that the salary had not been fixed? It seems to us that the provision made is substantially the same in fact and in law.
It seems clear to us that the business interests of the towns, cities and counties, as well as the genius of our institutions, demand that the compensation of all officers not mentioned in the Constitution should be at all times subject to the control of the legislative power that creates the offices and fixes the compensation. The taxpayers need protection as well as officers. The law-making power of the towns and cities are by the Constitution required to be elected bien*610nially, but according to the opinion of the majority of the ■court they can not effect any reform or change in respect to a large and very important matter of public policy only once in four years.
We can not assent to any such doctrine. We think that the ordinances complained of should be held to be valid.